Citation Nr: 9901842	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
hearing loss in the right ear, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1940 to 
December 1944.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  

The Board notes that in March 1998, the veteran submitted a 
claim of service connection for loss of hearing in his left 
ear.  This issue has not been developed for appellate review 
and is referred back to the RO for appropriate action.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the hearing loss in his right ear 
is more severe than the current rating indicates.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for increase.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to have a level XI hearing 
impairment in his service-connected right ear.  

3.  Total bilateral deafness is not established by the 
evidence.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected hearing loss in the right 
ear are not met.  38 U.S.C.A. §§ 1155, 1160, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §4.85 including Diagnostic Code 
6101 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The results of a VA audiometric examination performed in 
February 1997 reported no response in the right ear at 500, 
1000, 2000, 3000 and 4000 hertz.  Like measurements of the 
left ear were recorded as 50, 75, 95, 105 and None with 
an average pure-tone threshold of 105 decibels.  A speech 
discrimination score of 0 percent was recorded for the 
right ear; a score of 58 percent was recorded for the left.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c).  Where service connection has been 
granted for defective hearing in only one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
normal (level I).  38 U.S.C.A. § 1160(a).  In such a 
situation, a maximum 10 percent evaluation is assignable.  
§ 4.85 (Table VII).  

When the prescribed rating criteria are applied to the 
results of the veterans February 1997 audiometric test, a 
result of XI is obtained for the right ear.  Since hearing in 
the left ear is considered normal (level I) for purposes of 
assigning a disability rating, § 1160(a), designations of I 
and XI are used to compute a rating.  Table VII of § 4.85 
shows that an increase above the currently assigned 10 
percent is not warranted with these results.  

While the veterans claim has been compassionately 
considered, the Board is constrained by the governing 
regulations which dictate the benefits to be awarded.  
Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In this case the numeric designations produce a 
10 percent disability rating.  38 C.F.R. § 4.85, table VII.  
As noted, these regulations, and § 4.85 in particular, 
establish that an increase above the currently assigned 10 
percent is not possible.  



ORDER

An increased rating for the service-connected hearing loss in 
the right ear is denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
